1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                       ***

6
      ROBERT MILLER,
7
                           Plaintiff,
8                                                          2:18-CV-02097-JAD-VCF
      vs.                                                  ORDER
9     4INTERNET, LLC,
10                          Defendant.

11

12          Before the court is the Joint Discovery Plan (ECF NO. 20).
13          Accordingly,
14          IT IS HEREBY ORDERED that a hearing on the Joint Discovery Plan (ECF NO. 20) is scheduled
15   for 1:00 PM, May 1, 2019, in Courtroom 3D.
16          IT IS FURTHER ORDERED that Ryan L. Isenberg, Esq. may appear by telephone. Troy L.
17   Isaacson, Esq. must be present in person for the hearing.
18          The call-in telephone number is (888)273-3658, access code: 3912597. The call must be made five
19   minutes prior to the hearing time. The court will join the call and convene the proceedings. The call must
20   be made on a land line. The use of a cell phone or speaker phone during the proceedings is prohibited.
21          DATED this 22nd day of April, 2019.
                                                                 _________________________
22
                                                                 CAM FERENBACH
23
                                                                 UNITED STATES MAGISTRATE JUDGE

24

25
